Citation Nr: 1735903	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  09-40 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU), to include on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1955 to October 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied a disability rating in excess of 10 percent for right wrist degenerative joint disease.

The Veteran testified at a hearing before a local hearing officer at the RO in November 2010.  A transcript of that proceeding is of record.

In June 2013, the Board remanded this matter for further development, to include performing an additional VA examination and obtaining any additional outstanding VA treatment records.  In September 2013, the Board issued a decision which denied the Veteran's claim for an increased rating.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).

In a July 2014 Joint Motion for Partial Remand (JMPR), the parties did not contest the Board's denial of the Veteran's increased rating claim, but determined that the Board erred by not addressing whether a claim for TDIU had been reasonably raised by the record.  The Court remanded the TDIU matter for further development.

In accordance with the July 2014 JMPR, the Board remanded the issue of entitlement to a TDIU in October 2014.  In a March 2016 decision, the Board denied entitlement to TDIU.  The Veteran appealed the decision to the Court.  In a September 2016 Joint Motion for Remand (JMR) and subsequent Order, the Court vacated the March 2016 Board decision and remanded the matter for further proceedings consistent with the September 2016 JMR.  In December 2016, the Board remanded the matter again for evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

TDIU will be awarded when a Veteran is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability or disabilities.  38 C.F.R. § 4.16(a); see Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) ("[T]he central inquiry in determining whether a veteran is entitled to TDIU is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.").  When such unemployability is shown and the Veteran meets certain numeric evaluation requirements, the Board may award TDIU in the first instance.  38 C.F.R. § 4.16(a).  Otherwise, the Board may only refer the case to the Director of Compensation Service (Director) for consideration of an extraschedular TDIU.  38 C.F.R. § 4.16(b); see also Cantrell v. Shulkin, 28 Vet. App. 382, 387 (2017).

In this case, the Veteran is currently in receipt of service connection for degenerative joint disease of the right wrist (dominant extremity), rated as 10-percent disabling; tinnitus, rated as 10-percent disabling; and hearing loss, rated as noncompensable.  His combined disability rating is 20 percent, which does not meet the schedular requirements for TDIU pursuant to 38 C.F.R. § 4.16(a).  The Veteran's representative has suggested that the Veteran's disabilities have not been adequately assessed, and has requested that his case be reconsidered, to include referral to the Director for consideration of an extraschedular TDIU under 38 C.F.R. § 4.16(b).  See August 2017 Appellant's Post-Remand Brief Court Remand.

The Board agrees that referral for consideration of an extraschedular TDIU is warranted.  In his application for TDIU, the Veteran noted that he became too disabled to work in 1999 due to his service-connected right wrist disability.  See February 2017 VA Form 21-8940.  The record reflects that he had one year of high school education and worked in construction.  See id.  As noted in the September 2016 JMR, a November 2010 VA examination report reflects the Veteran's report that he was unable to work due to numbness and weakness in his right arm as well as pain in his wrist.  A subsequent VA examination report, dated in April 2017, includes the examiner's conclusion that the Veteran's right wrist condition would "adversely affect his ability to perform occupational activities requiring physically active occupational tasks such as heavy lifting, pushing, pulling, grasping," and would also "adversely affect his ability to perform sedentary occupational tasks involving a high degree of manual dexterity or repetitive use of the hands."  The examiner further noted that the Veteran would have no restrictions with respect to sedentary occupational activities requiring limited use of the hands, such as supervisory roles or occupations with specific workplace accommodations specific to his right wrist condition.  However, in light of the Veteran's educational attainment and occupational background as a construction worker, it is unclear if he is capable of securing or following gainful employment of the nature described by the examiner.  In light of the above and considering the Veteran's education and employment history, the Board finds that there is sufficient evidence for referral under 38 C.F.R. § 4.16(b).

Although additional delay in adjudicating this matter is regrettable, the Board finds that a referral for consideration of entitlement to a TDIU on an extraschedular basis is needed.  See 38 C.F.R. § 4.16(b).  As noted above, there is substantial evidence that the Veteran's service-connected disabilities, particularly his right wrist disability, renders him unemployable, notwithstanding his combined 20-percent disability rating.  The Board cannot award an extraschedular TDIU in the first instance.  Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the application for a TDIU to the Director of Compensation Service for a determination as to whether the Veteran is entitled to a TDIU on an extraschedular basis in accordance with the provisions of 38 C.F.R. § 4.16(b).  A full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be provided.

2.  After completing all indicated development, readjudicate the issue of entitlement to a TDIU, to include on an extraschedular basis, in light of all the evidence of record.  If the benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

